Exhibit 3.2 BYLAWS OF RALCORP HOLDINGS, INC. (As Amended October 1, 2009) * * * ARTICLE I - SHAREHOLDERS SECTION 1. ANNUAL MEETING:The annual meeting of shareholders shall be held at the principal executive office of the Company, or at such other place either within or without the State of Missouri as the Directors may from time to time determine, at 10:00 A.M. on the last Thursday in January in each year, or such other time as may be determined by the Chairman of the Board, or if said day be a legal holiday then on the next succeeding business day, commencing with January 29, 1998, to elect Directors and transact such other business as may properly come before the meeting. At any annual meeting of shareholders only such business shall be conducted, and only such proposals shall be acted upon, as shall have been properly brought before the meeting by the Board of Directors or by a shareholder of record entitled to vote at such meeting. SECTION 2. SPECIAL MEETINGS: Special meetings of the shareholders or of the holders of any special class of stock of the Company, unless otherwise prescribed by statute or by the Restated Articles of Incorporation, may be called only by the affirmative vote of a majority of the entire Board of Directors or by the Chairman of the Board, or the President by request for such a meeting in writing. Such request shall be delivered to the Secretary of the Company and shall state the purpose or purposes of the proposed meeting.
